Case 18-21917        Doc 35     Filed 05/13/19     Entered 05/13/19 16:12:12          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 21917
         James D Wilcher, Sr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/03/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-21917              Doc 35             Filed 05/13/19    Entered 05/13/19 16:12:12              Desc         Page 2
                                                               of 3



 Receipts:

           Total paid by or on behalf of the debtor                            $900.00
           Less amount refunded to debtor                                        $0.00

 NET RECEIPTS:                                                                                                  $900.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $419.50
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                    $40.50
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                              $460.00

 Attorney fees paid and disclosed by debtor:                              $350.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim          Claim       Principal      Int.
 Name                                             Class   Scheduled      Asserted       Allowed        Paid         Paid
 Aes/Suntrust Bank                            Unsecured      1,289.00            NA            NA            0.00       0.00
 City of Chicago - Parking and red Light Ti   Unsecured      2,059.89            NA            NA            0.00       0.00
 City of Chicago Department of Water          Secured        5,537.04       6,891.37      6,891.37           0.00       0.00
 ComEd                                        Unsecured         350.00           NA            NA            0.00       0.00
 ComEd                                        Unsecured         375.00           NA            NA            0.00       0.00
 ECMC                                         Unsecured      5,138.40            NA            NA            0.00       0.00
 First Loans Financial                        Unsecured           1.00           NA            NA            0.00       0.00
 Illinois Tollway                             Unsecured         500.00           NA            NA            0.00       0.00
 Internal Revenue Service                     Priority       2,711.80       2,079.06      2,079.06           0.00       0.00
 Jefferson Capital Systems LLC                Secured       14,307.00     14,394.37      14,394.37        380.00        0.00
 MBB                                          Unsecured         406.00           NA            NA            0.00       0.00
 Par towing                                   Unsecured         100.00           NA            NA            0.00       0.00
 Peoples Gas                                  Unsecured      4,348.67            NA            NA            0.00       0.00
 Progressive Leasing                          Unsecured           1.00           NA            NA            0.00       0.00
 Speedy Cash                                  Unsecured         601.23           NA            NA            0.00       0.00
 Target Cash Now                              Unsecured           1.00           NA            NA            0.00       0.00
 Tempoe Financial                             Secured           705.00      1,000.75      1,000.75          60.00       0.00
 U S DEPT OF ED/GSL/ATL                       Unsecured      4,702.00            NA            NA            0.00       0.00
 Wells Fargo Bank                             Secured       24,000.00     23,308.13      23,308.13           0.00       0.00
 Wells Fargo Bank                             Secured      125,162.00    136,280.26     136,280.26           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-21917        Doc 35      Filed 05/13/19     Entered 05/13/19 16:12:12             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $136,280.26              $0.00              $0.00
       Mortgage Arrearage                                $23,308.13              $0.00              $0.00
       Debt Secured by Vehicle                           $14,394.37            $380.00              $0.00
       All Other Secured                                  $7,892.12             $60.00              $0.00
 TOTAL SECURED:                                         $181,874.88            $440.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $2,079.06               $0.00             $0.00
 TOTAL PRIORITY:                                          $2,079.06               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $460.00
         Disbursements to Creditors                               $440.00

 TOTAL DISBURSEMENTS :                                                                         $900.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
